                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    IN RE: VOLKSWAGEN “CLEAN DIESEL”                      MDL No. 2672 CRB (JSC)

                                   7    MARKETING, SALES PRACTICES, AND
                                        PRODUCTS LIABILITY LITIGATION
                                        _____________________________________/                ORDER RE: (1) ECF NO. 6608
                                   8
                                                                                              DISCOVERY DISPUTE, (2) ECF NO.
                                   9    This Order Relates To:                                6607 MOTION TO SEAL

                                  10
                                        Napleton, No. 3:16-cv-2086-CRB
                                  11    _____________________________________/

                                  12                                       I. DISCOVERY DISPUTE
Northern District of California
 United States District Court




                                  13           Plaintiffs are preparing to take a Rule 30(b)(6) deposition of Bosch. Bosch, while agreeing

                                  14   to make witnesses available for that deposition, has requested a protective order to prevent

                                  15   Plaintiffs from seeking testimony on six topics. The Court considers those topics below.

                                  16                   Topic No. 1: Bosch’s role in the creation, development, modification,
                                                       or refinement of the “acoustic function” (whether known by that name
                                  17
                                                       or any other in German or another language) in Audi vehicles to
                                  18                   correct or compensate for a noise problem in the vehicles upon
                                                       ignition as described in paragraph 78 of the Third Amended
                                  19                   Complaint.
                                  20           Bosch argues that this first topic is unwieldy and unduly burdensome because it effectively
                                  21   requests a corporate witness to testify about all steps that Bosch took to create, develop, modify,
                                  22   and refine the “acoustic function” in Audi vehicles over a 14-year period. (See MDL Dkt. No.
                                  23   6608 at 5.) Plaintiffs counter that the topic is relevant because the Audi acoustic function “formed
                                  24   the blueprint for the development of the defeat device software at issue in this case (in the EDC
                                  25   17).” (Id. at 10.) Plaintiffs also insist that the relevant time period is five years, not 14. (See id. at
                                  26   11 (explaining that the relevant acoustic function appears to have been used from 2004 to 2008).)
                                  27           The Court agrees with Plaintiffs that Bosch’s role in creating and developing the Audi
                                  28   acoustic function is relevant, given that the software at issue in this case may trace its origins to
                                   1   that function. The topic is overbroad however. No relevant modifications to the Audi function are

                                   2   alleged. Thus, testimony on Bosch’s role in modifying and refining the function over the course

                                   3   of years (whether that be 14 years or five) is not relevant and would impose an unwarranted

                                   4   burden on Bosch.

                                   5             In light of the above, the Court instructs Bosch to provide a Rule 30(b)(6) witness to testify

                                   6   about the company’s role in creating and developing the Audi acoustic function. But Bosch need

                                   7   not provide a witness to testify about its role in modifying and refining that function.

                                   8             Topic Nos. 16 and 17:1 These topics generally cover “the terms of engagement between

                                   9   Bosch and other automobile [manufacturers].” (MDL Dkt. No. 6608 at 12.) Plaintiffs provide the

                                  10   following explanation for why they seek this testimony:

                                  11                     A key dispute in this case is whether Bosch actively developed and
                                                         modified the defeat device software, or whether Volkswagen used it
                                  12
Northern District of California




                                                         and modified it to its own ends. . . . Plaintiffs seek to establish that
 United States District Court




                                  13                     Bosch retained tight control over its software, and ultimately would
                                                         not allow modifications without its knowledge. If Bosch had
                                  14                     agreements with other [car manufacturers] that were more restrictive
                                                         than with Volkswagen, that would tend to support Bosch’s defense
                                  15                     that Volkswagen had the ability to modify the software on its own,
                                  16                     and Plaintiffs are entitled to that discovery. If Bosch’s agreements
                                                         with other [car manufacturers] were less restrictive (such that other
                                  17                     [car manufacturers] had more control over the software), that would
                                                         tend to support Plaintiffs’ claims that Bosch’s agreements with
                                  18                     Volkswagen were designed to provide Bosch will full control over its
                                                         software.
                                  19

                                  20   (Id. (emphasis omitted).)

                                  21             The probative value of this evidence (that is, of testimony about the terms of engagement

                                  22   between Bosch and car manufacturers other than Volkswagen) is limited. As framed by Plaintiffs,

                                  23   the relevant question is whether Bosch retained tight control over the software it provided to

                                  24   Volkswagen. The answer to that question should be evident from Bosch’s agreements with

                                  25   Volkswagen and from evidence of how those agreements were implemented. (Did the agreements

                                  26   allow Volkswagen to modify the software or not?) The terms of engagement between Bosch and

                                  27

                                  28   1
                                           The Court uses the topic numbers used in the parties’ joint letter brief.
                                                                                         2
                                   1   other car manufacturers would at most provide a much less direct answer to the relevant question.

                                   2             The burden on Bosch of providing the requested testimony would also be substantial. A

                                   3   witness would need to identify and review the agreements Bosch had with every car manufacturer,

                                   4   and then compare and contrast those agreements. Given Bosch’s statement that it has entered into

                                   5   agreements with “potentially 50 or more [car manufacturers]” (id. at 7), this would be a significant

                                   6   undertaking.

                                   7             The burden on Bosch of providing the requested testimony outweighs the testimony’s

                                   8   limited probative value. As a result, Bosch need not provide a witness to address Topic Nos. 16

                                   9   and 17.

                                  10             Topic Nos. 46, 47, and 48: The last three disputed topics relate to a letter that Bosch sent to

                                  11   Volkswagen in 2008. Bosch explained in the letter that certain software Volkswagen had

                                  12   requested could qualify as a defeat device if used improperly. Bosch then requested that
Northern District of California
 United States District Court




                                  13   Volkswagen indemnify Bosch for any liability arising from the software’s misuse. (See MDL

                                  14   Dkt. No. 4175-1 at 7-12 (English version of the letter).) Plaintiffs maintain that Volkswagen

                                  15   refused to sign the indemnity letter, but that Bosch still provided Volkswagen with the requested

                                  16   software. (See MDL Dkt. No. 5862, TAC ¶¶ 102, 134.)

                                  17             Bosch argues that the indemnity letter is not relevant because it concerned emissions

                                  18   software for gasoline powered cars, not the diesel powered cars at issue in this case. While that

                                  19   fact may lessen the letter’s evidentiary value, the letter—and testimony about it—is still relevant.

                                  20   The letter demonstrates that Bosch knew that its software could be used as a defeat device and that

                                  21   Bosch shared this knowledge with Volkswagen. From these facts, it becomes more plausible that

                                  22   Bosch also knew that its software for diesel powered cars could be used as a defeat device.

                                  23             Topic Nos. 46, 47, and 48 are relevant to Plaintiffs’ claims, and Bosch has not proven that

                                  24   the burden of providing a corporate witness to address these topics would outweigh the likely

                                  25   benefit of the testimony. As a result, Bosch must provide a corporate witness to testify on these

                                  26   topics.

                                  27             Bosch’s request for a protective order is GRANTED in part and DENIED in part.

                                  28
                                                                                            3
                                   1                                         II. MOTION TO SEAL

                                   2          Bosch has asked for permission (i) to redact certain information from the parties’ joint

                                   3   letter brief and from Exhibit 3 to Plaintiffs’ counsel’s supporting declaration, and (ii) to file under

                                   4   seal in their entirety Exhibits 1 and 2 to counsel’s supporting declaration. Exhibit 1 is an internal

                                   5   Bosch document, from 2005, about the “system requirements” of certain Bosch software. Exhibit

                                   6   2 is an internal Bosch email from 2009.

                                   7          Because the parties’ discovery dispute is only tangentially related to the merits of the case,

                                   8   Bosch only needs to put forward a “good cause” for sealing and redacting the information in

                                   9   question. See Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1097, 1101 (9th Cir.

                                  10   2016). The good cause standard is less exacting than the “compelling reasons” standard, which

                                  11   applies to requests to seal information in dispositive motions. See id. But it nevertheless requires

                                  12   more than “[b]road allegations of harm, unsubstantiated by specific examples or articulated
Northern District of California
 United States District Court




                                  13   reasoning.” Beckman Indus., Inc. v. Int’l Inc., 966 F.2d 470, 476 (9th Cir. 1992) (citation

                                  14   omitted). “For good cause to exist, the party seeking protection bears the burden of showing

                                  15   specific prejudice or harm will result if no protective order is granted.” Phillips ex rel. Estates of

                                  16   Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1211 (9th Cir. 2002).

                                  17          For Exhibits 1 and 2 to counsel’s declaration, Bosch has not met the good cause standard

                                  18   to support sealing these exhibits in their entirety. Bosch explains that these exhibits contain

                                  19   “confidential business information regarding company policies and operations, as well as highly

                                  20   technical information concerning programing and calibration.” (MDL Dkt. No. 6607-1, Slater

                                  21   Decl. ¶ 5.) That appears to be an accurate description of the exhibits, but what is missing is “a

                                  22   showing that specific prejudice or harm will result if the exhibits are not sealed.” Phillips, 307

                                  23   F.3d at 1211. The exhibits are Bosch documents that are between 10 and 15 years old. How

                                  24   Bosch will be harmed if these documents are publicly disclosed is only explained by the statement

                                  25   that disclosure “would cause commercial harm to [Bosch].” (Slater Decl. ¶ 5.) That general

                                  26   statement does not support that specific prejudice or harm will result if the exhibits are not sealed.

                                  27          As for Bosch’s request to redact portions of the parties’ letter brief and Exhibit 3 to

                                  28   counsel’s declaration, only some of the redactions are warranted. Consistent with prior Orders,
                                                                                          4
                                   1   the Court will permit Bosch to redact the names and job titles of employees who are nonparties in

                                   2   this action. (See, e.g., MDL Dkt. Nos. 4049, 4147, 5223, 6590.) Those redactions will help

                                   3   protect nonparty privacy rights, which is a good cause that supports the request. Cf. Hunt v. Cont’l

                                   4   Cas. Co., No. 13-cv-05966 HSG, 2015 WL 5355398, at *2 (N.D. Cal. Sept. 14, 2015) (protecting

                                   5   nonparties’ privacy rights is a compelling reason supporting the redaction of their names).2

                                   6          The other requested redactions will not be permitted. They are mostly of quotes,

                                   7   paraphrases, and citations to Exhibits 1 and 2 to counsel’s declaration. The other requested

                                   8   redaction is of a summary in the letter brief of the 2008 indemnity letter. (See MDL Dkt. No.

                                   9   6608 at 7 n.7.) Because the Court has denied Bosch’s request to seal Exhibits 1 and 2, it will not

                                  10   permit Bosch to redact quotes, paraphrases, and citations to those exhibits. As for the summary of

                                  11   the indemnification letter, the letter is already in the public record (see MDL Dkt. No. 4175-1),

                                  12   and there is no reason to believe that a summary of the letter will cause prejudice or harm to Bosch
Northern District of California
 United States District Court




                                  13   if not redacted.

                                  14          The Court DENIES Bosch’s request to seal Exhibits 1 and 2 to the declaration of

                                  15   Plaintiffs’ counsel; the Court GRANTS Bosch’s request to redact the names and job titles of

                                  16   employees who are nonparties in this action; and the Court DENIES Bosch’s request to redact

                                  17   references in the parties’ letter brief to Exhibits 1 and 2 to counsel’s declaration and to the 2008

                                  18   indemnification letter.

                                  19          IT IS SO ORDERED.

                                  20   Dated: September 13, 2019

                                  21
                                                                                                     JACQUELINE S. CORLEY
                                  22                                                                 United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27   2
                                        Bosch may also redact nonparty identifying information in the three exhibits attached to
                                  28   counsel’s declaration. If Bosch does so, it should offer some means to distinguish between the
                                       nonparties for purposes of comprehension.
                                                                                        5
